876 F.2d 104
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald L. SLATTON, Plaintiff-Appellant,v.William DALLMAN, Warden;  Richard P. Seiter;  Steve Bowman;Imon Mobley;  Richard Cain;  Richard Jones,Defendants-Appellees.
No. 88-4098.
United States Court of Appeals, Sixth Circuit.
June 12, 1989.

Before KENNEDY, NATHANIEL R. JONES and WELLFORD, Circuit Judges.

ORDER

1
Ronald Slatton appeals the judgment of the district court dismissing his complaint filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking declaratory relief and monetary damages, Slatton alleged that while he was an inmate at Ohio's Lebanon Correctional Institution, his civil rights were violated by the defendants because he was placed in isolation for five days pending an investigation that he had sex with an inmate who was found to have Acquired Immune Deficiency Syndrome (AIDS).


3
The case was submitted to a magistrate who recommended summary judgment in favor of the defendants.  Upon de novo review, the district court adopted the magistrate's report and recommendation and granted summary judgment in favor of defendants.


4
Upon review, we find no error.  Therefore, for the reasons set forth in the magistrate's reports and recommendations dated November 17, 1987 and July 21, 1988, as adopted by the district court, we hereby affirm the judgment of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.